[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO MODIFY ALIMONY (#114.01)
The court having heard the parties and considered all the statutory criteria, as well as the case law cited by the parties, grants the motion to modify as hereinafter set forth.
It is clear that the husband is making substantially less then he made at the time of the dissolution of marriage. At the time of the dissolution of marriage he was making gross salary of $90,000. His financial affidavit of August 5, 1991 shows gross annual income of $18,000. This is a substantial and material change in circumstances. The court, Novack, J. granted the motion to modify on February 25, 1991 by denying the motion but ordering that the plaintiff was to pay $1,700 per month with the balance of the unallocated alimony and support remaining due and payable at future time as ordered by the court. It is the order of the court that that amount that was remaining due and payable, which amount is uncertain from the record, and if the parties cannot agree, is referred to Family Relations for ascertainment, is to be paid at the rate of $500 per month commencing September 1, 1991.
The remaining payment of $3,333 per month which would be due on September 1st is reduced to $666 per month.
The court is mindful of the fact that the original judgment provided for a 10 year payment period. It is clear that the husband cannot pay at the level originally ordered. It is further clear that, had the parties been married he would have been facing the same problems. The husband is ordered to file with the wife, semi-annual financial statements with the first one beginning December 1, 1991 and semi-annually thereafter in July and December of each successive year. In addition, the husband is ordered to send copies of his signed tax return to the wife at the time he files with the Internal Revenue Service.
Karazin, J.